DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on December 9, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2020/0356261 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-8, 10-15, 17-19, and 21 are pending in this case. Claims 1, 4, 6, 7, 10, 13, and 18 were amended. Claims 9, 16, and 20 were cancelled. Claim 21 was added. Claims 1, 10, and 21 are the independent claims. Claims 1-8, 10-15, 17-19, and 21 are rejected.

Drawings




The replacement drawings were received on December 9, 2020. These drawings are acceptable.

Specification
The objections to the disclosure are withdrawn in view of the amendments.

Double Patenting
The warning that claims 3 and 6 were substantial duplicates is withdrawn in view of the amendment to claim 6, which changed its scope from that of claim 3.
Claim Objections
Claims 1, 10, and 21 are objected to because of the following informalities:  
In each of the independent claims, in the first “perform[]” limitation, the claim recites “…wherein the current user target has remained the first target from the first time to the second time…” This should recite “…wherein the current user target has remained at the first target from the first time to the second time…”
In each of the independent claims, in the second “perform[]” limitation, the claim recites “…wherein the current user target has remained at second target from the third time until the fifth time.” This should recite “…wherein the current user target has remained at the second target from the third time until the fifth time.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments, or moot in view of the cancellation of claims 9, 16, and 20.

Claim Rejections - 35 USC § 101
Independent claim 21 recites a “computer-readable storage media on which are stored instructions that, when executed, cause a processor of a programmable device to perform function of…” The Specification specifically states that “The term "machine-readable medium" excludes signals per se.” (Specification, paragraph 0223).
	Accordingly, independent claim 21 recites statutory subject matter under 35 U.S.C. 101.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8, 10-12, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0096171 A1, filed by Kwon et al., on September 13, 2017, and published on April 5, 2018 (hereinafter Kwon), in view of U.S. Patent Application Publication No. 2018/0224989 A1, filed by Deasy et al., on February 3, 2017, and published on August 9, 2018 (hereinafter Deasy).
With respect to independent claim 1, Kwon discloses a system comprising a processor and machine-readable media including instructions which, when executed by the processor, cause the processor to: Kwon discloses a system comprising a processor and memory storing instructions that cause the processor to perform various functions (see Kwon, Fig. 1).
Concurrently display a first plurality of targets including a first target and a second target and a first visual indication of a current user target on a respective one of the first plurality of targets; Kwon discloses displaying a keyboard with a plurality of keys (e.g., targets) (see Kwon Figs. 2-8; see also, Kwon, paragraphs 0041-0042 [display presents a virtual keyboard comprising two key groups (characters and function keys), and presents a true cursor for the user to select characters and at least one dummy cursor to present a distractor to confuse any observer]).
Move the first visual indication of the current user target to the first target at a first time to reflect a change of the current user target to the first target in response to a first user input; Kwon discloses that the user can move the true cursor within a selected key group, and as the user moves the cursor, different keys are highlighted with a visual effect (see Kwon, Figs. 2-9; see also, Kwon, paragraphs 0047-0048 [describing the various commands, such as navigation, selection, and input commands], 0053-0054 [describing how the user can move the cursor within the UI, selecting and highlighting various keys], 0056 [describing the movement in Fig. 7, where the cursor moves from G to F to D, and the later moves another step to S]; see also, Kwon, paragraphs 0041-0042, described supra).
Although Kwon discloses receiving a user input command to input a selected key (see Kwon, paragraphs, 0047-0048, described supra), Kwon fails to expressly disclose perform, at a second time after the first time, a first presentation of a first visual or audio feedback signal used to confirm actuation of a target without actually actuating the current user target, wherein the current user target has remained the first target from the first time to the second time without a user input for actuation of the current user target being received between the first time and the second time.
	However, Deasy teaches presenting feedback to the user (visual or audio) at every event (e.g., true input or dummy input), which therefore includes performing feedback when a user target remains at a particular key for a time without actuating the key for input (e.g., true input) (see Deasy, Figs. 4-D and 6A-D; see also, Deasy, paragraphs 0021 [describing ignored inputs to allow a use to input fake input information that may be visible to a third-party and provide feedback so that it appears to be a true input entered as part of the password], 0027 [describing visual feedback indicating an entered key even with fake input (e.g., blocks, asterisks)], 0070-0072 [as the user enters the password, graphical elements are displayed as the user enters the password, including dummy graphical elements for ‘processing’ fake inputs], 0092 [actual input is ABEB; appears to shoulder surfer as ABCDEAB], 0105-0106 [describing Figs. 6A-B, with audio feedback for true and false events; actual code is 2457, audio feedback presented for 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kwon and Deasy before him before the effective filing date of the claimed invention, to modify the system of Kwon to incorporate performing acknowledgement feedback even for dummy inputs as taught by Deasy. One would have been motivated to make such a combination because this allows the user to fool bad actors who may observe or hear the user entering the password, as taught by Deasy (see Deasy, paragraph 0021, described supra).
	Kwon, as modified by Deasy, further teaches the system configured to
Move the first visual indication to a second target at a third time to reflect a change of the current user target to the second target in response to a second user input; Kwon further teaches moving the cursor to a second target responsive to a second move command (see Kwon, paragraph 0056, described supra).
Receive a third user input for actuation of the current user target at a fourth time after the third time; Kwon further teaches receiving a selection input to select the key highlighted by the cursor (see Kwon, paragraphs 0047-0048, described supra).
Actuate the second target in response to the third user input; Kwon further teaches activating the selected key (see Kwon, paragraphs 0047-0048, described supra).
Perform, at a fifth time after the fourth time, a second presentation of the first visual or audio feedback signal, wherein the current user target has remained at second target from the third time until the fifth time; Deasy further teaches providing another visual feedback responsive to the receipt of another entered character (see Deasy, paragraphs 0021, 0027, 0070-0072, 0092, 0105-0106, 0109, and 0117, described supra).

With respect to dependent claim 2, Kwon, as modified by Deasy, teaches the system of claim 1, 
	Kwon further teaches the system wherein the instructions further cause the processor to present the first plurality of targets as virtual keys for entering corresponding characters.
	Kwon further teaches that the targets are virtual keys on a keyboard (see Kwon, Figs. 2-8; see also, Kwon, paragraphs 041-0042, described supra, claim 1).

With respect to dependent claim 3, Kwon, as modified by Deasy, teaches the system of claim 1, as described above.
	Kwon/Deasy further teach the system wherein the instructions further cause the processor to: 
Select, at a sixth time, an endpoint target included in the first plurality of targets for a first current distractor target; Kwon further teaches selecting a path with an endpoint for each dummy cursor based on the movement of the true cursor (see Kwon, paragraph 0055 [describing how the dummy cursor moves based on the movement of the true cursor]; see also, Kwon, paragraph 0056, described supra, claim 1).
Move, after the sixth time and based on the selection of the endpoint target, a second visual indication of the first current distractor target to the endpoint target through a second plurality of targets included in the first plurality of targets, wherein the second visual indication moves to the endpoint target at a seventh time to reflect a change of the first current distractor target to the endpoint target; Kwon further teaches moving the dummy cursor through a series of false key selections toward the end of the path (see Kwon, paragraph 0055, described supra; see also, Kwon, paragraph 0056, described supra, claim 1).
Perform, at an eighth time after the seventh time, a third presentation of the first visual or audio feedback signal wherein the second visual indication has remained at the endpoint target from the seventh time until the eighth time; Deasy further teaches providing another visual feedback responsive to the receipt of another entered character; because the dummy cursor moves in time with the true cursor, the dummy cursor will dwell on a false key for the same time as the true cursor, which will trigger actuation of the key, and therefore, presentation of the feedback (see Deasy, paragraphs 0021, 0027, 0070-0072, 0092, 0105-0106, 0109, and 0117, described supra, claim 1).

With respect to dependent claim 7, Kwon, as modified by Deasy, teaches the system of claim 1, as described above.
	Kwon further teaches the system wherein the instructions further cause the processor to: 
Move a second visual indication of a first distractor target to a third target at a sixth time at or after the first time; Kwon further teaches that the pattern or path of the dummy cursor is different than the path of the true cursor (see Kwon, paragraph 0056, described supra, claim 1).
Move the second visual indication to a fourth target at a seventh time after the fourth time and before the fifth time, Kwon further teaches that the pattern or path of the dummy cursor is different than the path of the true cursor (see Kwon, paragraph 0056, described supra, claim 1).
Wherein the first plurality of targets includes the third target and the fourth target; Kwon further teaches a virtual keyboard that contains a plurality of keys and all keys that the dummy cursor can arrive at are included in the virtual keyboard (see Kwon, paragraphs 0041-0042 and 0056, described supra, claim 1).

With respect to dependent claim 8, Kwon, as modified by Deasy, teaches the system of claim 7, as described above.
	Kwon further teaches the system wherein the instructions further cause the processor to cause, from the first time to the third time, the second visual indication to move through the first plurality of targets in a manner that is different from the first visual indication moving through the first plurality of targets.
	Kwon further teaches that the pattern or path of the dummy cursor is different than the path of the true cursor (see Kwon, paragraph 0056, described supra, claim 1).

Independent claim 10, and its respective dependent claims 11, 12, 18, and 19, recite a method of obfuscating user target actuations performed by the system of independent claim 1, and its respective dependent claims 2, 3, 7, and 8. Accordingly, independent claim 10, and its respective dependent claims 11, 12, 18, and 19, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2, 3, 7, and 8, which are incorporated herein.

With respect to dependent claim 17, Kwon, as modified by Deasy, teaches the method of claim 10, as described above.
	Kwon further teaches the method, further comprising: 
Adding a first option associated with the current user target to a series of accumulated options in response to the actuation of the current user target at the fourth time; Kwon further teaches presenting a key group for selecting functions (e.g., shift, caps lock, numbers, clear, enter, done, cancel, directional keys, Kor, MIC, etc.) (see Kwon, Fig. 3; see also, Kwon, 0061-0066 [describing how the second key group, associated with the function keys, operates, and includes a dummy cursor presented within the function keys as well as a true cursor in order to mask which function the user is selecting]).
Receiving a fourth user input for actuation of the current user target at a sixth time after the fourth time; Kwon further teaches receiving actuation of a function key (see Kwon, paragraphs 0061-0066, described supra
Actuating a third target in response to the fourth user input, wherein the third target is included in the first plurality of targets; Kwon further teaches receiving actuation of a function key (see Kwon, paragraphs 0061-0066, described supra).
Adding a second option associated with the third target to the series of accumulated options in response to the actuation of the third target; Kwon further teaches adding additional function keys to the keyboard (see Kwon, paragraphs 0061-0066, described supra).
Processing the series of accumulated options at a seventh time after the sixth time in response to a fifth user input for submitting the series of accumulated options; Kwon further teaches performing the functionality of the selected function key (see Kwon, paragraphs 0061-0066, described supra).

Independent claim 21 recites a computer-readable storage media on which are stored instructions that, when executed, cause a processor of a programmable device to perform function of the method of independent claim 10. Accordingly, independent claim 21 is rejected under the same rationales used to reject independent claim 10, which are incorporated herein.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Deasy, further in view of U.S. Patent Application Publication No. 2014/0237413 A1, filed by Markiewicz et al., on April 24, 2014, and published on August 21, 2014 (hereinafter Markiewicz).

With respect to dependent claim 4, Kwon, as modified by Deasy, teaches the system of claim 1, as described above.
wherein the instructions further cause the processor to move a second visual indication of a first current distractor target to a third target included in the first plurality of targets to reflect a change of the first distractor target to the third target. 
	Kwon further teaches moving the dummy cursor through a series of false key selections toward the end of the path (see Kwon, paragraph 0055, described supra, claim 3; see also, Kwon, paragraph 0056, described supra, claim 1).
	Kwon further teaches wherein the first visual or audio feedback signal includes: 
Concurrently displaying the current user target with a third visual indication applied and the first current distractor target with a fourth visual indication applied.
	Kwon further teaches presenting the true cursor and the dummy cursor with independent visual indicia (see Kwon, paragraph 0056, described supra, claim 1).
Kwon and Deasy fail to further teach wherein the first visual or audio feedback signal includes removing the third visual indication from the current user target after the display of the current user target with the third visual indication. 
	However, Markiewicz teaches presenting a temporary visual effect on an actuated key with can fade over time (see Markiewicz, Figs. 2A-H and 3A-F; see also, Markiewicz, paragraphs 0046-0047 [describing visual or other (audible, haptic) feedback provided to a user to indicate actuation of a key]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kwon, Deasy, and Markiewicz before him before the effective filing date of the claimed invention, to modify the system of Kwon, as modified by Deasy, to incorporate presentation of a temporary visual effect to indicate actuation of a key as taught by Markiewicz. One would have been motivated to make such a combination because this allows the user to customize the hover time for live observers and prevents key loggers from tracking clicks or touches, as taught by Markiewicz (see 
	Kwon, as modified by Deasy and Markiewicz, further teaches removing the fourth visual indication from the first current distractor target after the display of the first current distractor target with the fourth visual indication.
	Markiewicz further teaches displaying temporary visual indicia of a selected key (see Markiewicz, paragraphs 0046-0047, described supra).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kwon, Deasy, and Markiewicz before him before the effective filing date of the claimed invention, to modify the system of Kwon, as modified by Deasy and Markiewicz, to incorporate presentation of a temporary visual effect to indicate a dummy actuation of a key. One would have been motivated to make such a combination because this allows provides the visual effect to the dummy key (e.g., the key highlighted with the dummy cursor), at the same time that the user actuates the true key, which is another manner to maintain security, as taught by Markiewicz (see Markiewicz, paragraph 0049 [“Providing a luminescent confirmation corresponding to the specific virtual key once actuation is registered may not always be desirable. For example, in password entry fields, providing luminescent confirmation corresponding to the actuated virtual keys may compromise the security of the password protection. However, an indication that a key was actuated may still be desirable. Accordingly, in alternate embodiments, a luminescent confirmation corresponding to an actuation a virtual key is provided without visibly distinguishing the virtual key.”]).
supra).

With respect to dependent claim 5, Kwon, as modified by Deasy, teaches the system of claim 1, as described above.
Kwon and Deasy fail to further teach the system wherein the first visual or audio feedback signal includes displaying the current user target with a third visual indication applied and removing the third visual indication from the current user target after the display of the current user target with the third visual indication.
	However, Markiewicz teaches presenting a temporary visual effect on an actuated key with can fade over time (see Markiewicz, Figs. 2A-H and 3A-F; see also, Markiewicz, paragraphs 0046-0047, described supra, claim 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kwon, Deasy, and Markiewicz before him before the effective filing date of the claimed invention, to modify the system of Kwon, as modified by Deasy, to incorporate presentation of a temporary visual effect to indicate actuation of a key as taught by Markiewicz. One would have been supra, claim 4).

With respect to dependent claim 6, Kwon, as modified by Deasy, teaches the system of claim 5, as described above.
	Kwon/Deasy further teach the system wherein the instructions further cause the processor to: 
Select, at a sixth time, an endpoint target included in the first plurality of targets for a first current distractor target; Kwon further teaches selecting a path with an endpoint for each dummy cursor based on the movement of the true cursor (see Kwon, paragraph 0055 [describing how the dummy cursor moves based on the movement of the true cursor]; see also, Kwon, paragraph 0056, described supra, claim 1).
Move, after the sixth time and based on the selection of the endpoint target, a second visual indication of the first current distractor target to the endpoint target through a second plurality of targets included in the first plurality of targets, wherein the second visual indication moves to the endpoint target at a seventh time to reflect a change of the first current distractor target to the endpoint target; Kwon further teaches moving the dummy cursor through a series of false key selections toward the end of the path (see Kwon, paragraph 0055, described supra; see also, Kwon, paragraph 0056, described supra, claim 1).
Perform, at an eighth time after the seventh time, a third presentation of the first visual or audio feedback signal wherein the second visual indication has remained at the endpoint target from the seventh time until the eighth time; Deasy further teaches providing another visual feedback responsive to the receipt of another entered character; because the dummy cursor supra, claim 1).

Dependent claims 13-15 recites a method of obfuscating user target actuations performed by the system of dependent claims 4-6. Accordingly, dependent claims 13-15 are rejected under the same rationales used to reject dependent claims 4-6, which are incorporated herein.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-15, 17-19, and 21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,954,862 B2 (System and Method for User Authentication with Enhanced Passwords).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173